Citation Nr: 1637327	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for vertigo as secondary to service-connected tinnitus.

3.  Entitlement to service connection for migraine headaches as secondary to service-connected tinnitus.

4.  Entitlement to service connection for chronic kidney failure as secondary to service-connected hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 10, 2015.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2009 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a February 2012 RO hearing by a Decision Review Officer and at a December 2013 Travel Board hearing by the undersigned Veterans Law Judge sitting at the RO.  Transcripts of those hearings are associated with the claims file.

In May 2013, the Veteran submitted a formal claim for entitlement to TDIU.  Subsequently, an October 2015 rating decision granted an increased rating of 100 percent for unspecified depressive disorder effective June 10, 2015.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit is awarded for the period of time on appeal.  In this case, the maximum benefit has only been awarded for a portion of the time period on appeal, and, thus, the issue of entitlement to TDIU for the period prior to June 10, 2015 remains on appeal.

In this regard, the duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim.").  Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  For SMC purposes, a TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2010); see also Bradley at 293.  Here, the Veteran was also granted SMC in a July 2016 rating decision from June 10, 2015 based on aid and attendance and on account of his 100 percent schedular rating for unspecified depressive disorder and additional disabilities, tinnitus, pseudofolliculitis barbae, hypertension, and tinea pedis that are independently rated at 60 percent or more criteria being met.  Therefore, the decisions in Bradley and Buie do not apply and the claim for a TDIU from June 10, 2015 onward is moot.  Consequently, the Board has recharacterized the issue on appeal as shown on the title page of this decision.

In April 2014, the case was remanded by the Board for further development.

A rating decision issued on June 18, 2014 denied service connection for vertigo and migraine headaches as secondary to tinnitus and for chronic kidney failure as secondary to hypertension.  In a VA Form 21-0958 (Notice of Disagreement) received by the VA on June 11, 2015, the Veteran indicated that he disagreed with the denials.  Since the June 2014 Notice of Disagreement was received within the one year the Veteran had to appeal the June 2014 rating decision denying service connection for vertigo, for migraine headaches, and for chronic kidney failure, the Board construes that it is a timely notice of disagreement (NOD) with these issues.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2015); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  As such, the issues of entitlement to service connection for vertigo, for migraine headaches, and for chronic kidney failure are listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the claim for service connection for urinary incontinence after finding a June 2012 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In particular, the Board noted that the evidence was ambiguous regarding the etiology of his urinary incontinence.  This continues to be the case.

Concerning this, the June 2012 VA examiner opined that "there is no medical nexus between well-controlled hypertension and urinary incontinence.  Therefore, if to assume that [the Veteran] has urinary incontinence, this assumed (but not confirmed) urinary incontinence is not caused, related, or aggravated by [h]ypertension"  However, the Board found that the examiner did not address whether the Veteran's current hypertension was in fact well-controlled, given blood pressure readings of 159/97 mmHg and of 157/92 mmHg in November 2013 and the fact that the Veteran was informed the risk of continued elevated blood pressure and advised to follow up with his primary care physician and to take his medication as ordered by the physician.

Pursuant to the Board's April 2014 remand, a supplemental medical opinion was obtained in December 2014.  The examiner diagnosed benign prostatic hyperplasia (BPH) and provided an opinion that "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of this opinion, the examiner stated that there Veteran's service treatment records and immediate post-service medical records were silent for this condition and it was diagnosed over three decades post service.  The examiner also noted that BPH is benign prostatic enlargement caused by and related to natural age.  

However, this opinion does not address whether the Veteran's BPH was proximately due to or aggravated by his service-connected hypertension.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310 (b) (2015).  In this regard, the Board pointed out in its April 2014 remand that the Veteran s private physicians suggested that the Veteran's urinary incontinence may be caused by his hypertension medication.  Specifically, in a November 2009 letter, Dr. Belk stated that the Veteran had to take a medication containing a diuretic in it and the diuretic can make patients to have urinary frequency and seepage.  Similarly, Dr. Baker stated that the Veteran may experience urinary frequency because of a diuretic, which is used for treatment of his high blood pressure.  As the VA medical opinion is inadequate, it does not comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (a previous remand confers upon the claimant, as a matter of law, the right to compliance with the remand orders).

In addition, a statement of the case (SOC) has not been issued addressing the issues of service connection for vertigo and for migraine headaches, claimed as secondary to the Veteran's service-connected tinnitus, and for chronic kidney failure, claimed as secondary to service-connected hypertension.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, these issues must be remanded so that the AOJ may issue a SOC.

Given multiple appealed claims for service connection that have not yet been adjudicated, the Board cannot adjudicate the claim for a TDIU and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records for the Veteran dated from June 2016 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the June 2012 VA genitourinary examination, if available, to determine the etiology of the Veteran's urinary incontinence.  If the June 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's urinary incontinence is proximately caused or aggravated by service-connected hypertension.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

3.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to service connection for vertigo as secondary to service-connected tinnitus; entitlement to service connection for migraine headaches as secondary to service-connected tinnitus; and entitlement to service connection for chronic kidney failure as secondary to service-connected hypertension.  38 C.F.R. § 19.26 (2015).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the June 2014 rating decision to the extent it denied these issues must be filed if such issues are denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If, and only if, the Veteran perfects an appeal as to any of these issues, return these issues to the Board for appellate review.

4.  After completing the above development, and any other development deemed necessary readjudicate all claims on appeal, including entitlement to a TDIU prior to June 10, 2015, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

